Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel claims 19 and 21.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Claims 1-18, 23, and 24 are allowable over the prior art.  As to claims 1 and 24, the closest prior art of record is found in Hany (Strategies to improve cyanine dye multilayer organic solar cells), a full discussion of which can be found in the previous office action.  Hany teaches cyanine dye/C60 bilayer heterojunction solar cells and teaches cyanine counterions as perchlorate or hexafluorophosphate, however neither of these counterions are permitted by the instant claim limitations.  Hany specifically teaches the increased performance of the solar cells is due to increasing the conductivity of the cyanine films and providing the charge injection contact between PEDOT and the cyanine layer.  There is nothing in the prior art that would have motivated a skilled artisan to modify the configuration of Hany to arrive at the instant invention without improper hindsight and/or undue experimentation.  Claims 2-18, and 23 depend from the parent claim(s) and are allowable, at least, on the same grounds as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726